Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 11, 2019

                                     No. 04-19-00261-CV

                                 IN THE MATTER OF A.C.,
                                        Appellant

                      From the 436th District Court, Bexar County, Texas
                               Trial Court No. 2018JUV01026
                         The Honorable Lisa Jarrett, Judge Presiding


                                        ORDER
    The court reporter’s request for additional time to file the reporter’s record is granted. We
ORDER the court reporter, Candy D. Zavala, to file the reporter’s record by July 11, 2019.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of June, 2019.



                                                    ___________________________________
                                                    Keith E. Hottle,
                                                    Clerk of Court